Citation Nr: 0521112	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-18 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the thoracolumbar and lumbar 
spine, with osteoarthritis of the facets of L4-L5 and L5-S1 
and a history of congenitally small spinal canal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat



INTRODUCTION

The veteran had active military service from November 1988 to 
March 1990.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision and was previously remanded in April 
2004.  This appeal is again REMANDED via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

In its April 2004 remand, the Board noted that the RO had not 
addressed a pending claim for service connection for a 
psychiatric condition as secondary to the service-connected 
low back disability.  To date, this claim still has not been 
addressed.  On a VA Form 21-4142 submitted in August 2004, 
the veteran raised a claim for service connection for acid 
reflux as secondary to his low back disability.  Since these 
matters have not been developed or certified for appeal, and 
are not inextricably intertwined with the issues now before 
the Board, they are referred to the RO for appropriate 
action. 
    
REMAND

The AMC sent the veteran a development letter in May 2004, 
and when he responded in August 2004, he enclosed a VA Form 
21-4142 on which he indicated that his mailing address had 
changed.  Yet the AMC sent a May 2005 supplemental statement 
of the case to the veteran's prior address.  The supplemental 
statement of the case, in fact, was later returned as 
undeliverable.  A remand is unavoidable because the veteran 
has not properly been given notice.  See 38 C.F.R. 
§§ 3.159(f), 19.30(a), and 19.31.  On remand, the AMC must 
resend - to the veteran's last address of record - the May 
2005 supplemental statement of the case (as well as any more 
recent correspondence). 

Accordingly, the Board remands this case for the following:

1.  Resend the May 2005 supplemental 
statement of the case to the latest 
address of record (which at this time is 
indicated on the back of the VA Form 21-
4142 submitted in August 2004), and allow 
the veteran an appropriate time for 
response.  Return the case to the Board 
if no additional pertinent evidence is 
received.

2.  If additional pertinent evidence is 
received from the veteran or another 
source, re-adjudicate the claim for a 
higher rating.  If it remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case - to his last 
address of record - which summarizes the 
evidence and analyzes all pertinent legal 
authority.  Allow appropriate time for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


